UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

UNITED STATES OF AMERICA, et al., Case No. 1:02-cv-107

Plaintiffs, Barrett, J.

Litkovitz, M.J.

VS.
BOARD OF HAMILTON COUNTY ORDER RE: REQUEST
COMMISSIONERS, et al., FOR REVIEW BY

Defendants. RHONDA RYAN

This matter is before the Court on the Request for Review of the denial of a Sewer
Backup (“SBU”) claim by Rhonda Ryan (Doc. 1598) and the response of the Metropolitan
Sewer District of Greater Cincinnati (“MSD”) (Doc. 1650). On May 21, 2019, the Court held a
hearing on Ms. Ryan’s request for review of her SBU claim. (Doc. 1680).

Ms. Ryan’s request for review is filed under the Sewer Backup! program (formerly
known as the Water-in-Basement [WIB] Claims Process Plan) (Doc. 131, Consent Decree,
Exhibit 8). The Plan states in relevant part:

Subject to the requirements of this Plan, occupants who incur damages as a result

of the backup of wastewater into buildings due to inadequate capacity in MSD’s

Sewer System (both the combined and the sanitary portions) can recover those

damages. This plan also provides a means for occupants to recover damages arising

from backups that are the result of MSD’s negligent maintenance, destruction,
operation or upkeep of the Sewer System. The Claims Process is not intended to
address water in buildings caused by overland flooding not emanating from MSD’s

Sewer System or caused by blockages in occupants’ own lateral sewer lines.

(Id. at 1). In determining the cause of SBU, MSD must exercise its good faith reasonable

engineering judgment and consider the following non-exclusive factors: amount of precipitation,

 

'The “Water-In-Basement” program has been renamed the “Sewer Backup” program to more accurately
reflect MSD’s responsibility for sewage backups caused by inadequate capacity in MSD’s sewer system. See Doc.
452 at 4: Doc. 454 at 16.
property SBU history, condition of the sewer system in the neighborhood, results of a visual
inspection of the neighborhood to look for signs of overland flooding, neighborhood SBU
history, capacity of nearby public sewer lines, and topography. (Doc. 131, Consent Decree, Ex.
8 at 2). Damages arising from basement backups for which MSD is responsible are limited to
documented real and personal property. Jd. Homeowners who are dissatisfied with MSD’s
disposition of a claim under the SBU program may request review of the decision by the
Magistrate Judge, whose decision is binding and not subject to any further judicial review.
(Does. 154, 190).

As an initial matter, the Court notes that the only issue in this case is the amount of
damages for Ms. Ryan’s property loss.

Ms. Ryan is the owner of the property located at 2280 Rosedale Avenue, Cincinnati,
Ohio. On August 28, 2016, Ms. Ryan experienced an SBU incident in her basement which
resulted in damage to her personal and real property. MSD crews responded to investigate Ms.
Ryan’s report of a sewer backup and were able to identify evidence of a mainline sewer
surcharge. Ms. Ryan made a claim for personal and real property damages to MSD for the
August 28, 2016 sewer backup into her basement. MSD made an offer of $842.25 to Ms. Ryan
as compensation for her claim. Ms. Ryan rejected the offer and filed this appeal.

Under the Consent Decree and Ohio law, SBU claimants are required to collect first from
their homeowner’s insurance before seeking compensation from MSD. (Doc. 131, Consent
Decree, Exhibit 8; Ohio Rev. Code § 2744.05). For eligible claims, insurance policy payments
must be deducted from any award against MSD. On the MSD Sewer Backup Claim Form, MSD

notifies claimants of their obligation to provide MSD with information regarding insurance
policies and claims and informs them that MSD will only “pay the difference between what your
insurance coverage pays and your total loss.” (Doc. 1635, Ex. D). In addition, damages for SBU
claims are determined based on the market value of personal property as of the date of loss (the
depreciated value) and not on the original purchase price or cost of replacement.

Ms. Ryan received $14,279.86 from her insurance company for damages resulting from
the August 28, 2016 SBU. The insurance company did not pay Ms. Ryan content depreciation in
the amount of $4,289.95; a carpet disallowance amount of $219.50; the depreciated value of a
gas stove in the amount of $122.75; and the insurance deductible of $500.00.

Ms. Ryan seeks $5,009.45 in damages from MSD, which is the difference between what
her insurance company estimated the total loss to be and what it paid on her insurance claim.

Ms. Ryan alleges her insurance company “low-balled” the payout amount and reimbursed her for
the actual cash value and not replacement cost value of her property. Ms. Ryan states that after
this experience, she obtained insurance from a new company and her insurance premium
increased from $70.00 to $115.00 per month.

The only item of personal property not covered by insurance that Ms. Ryan documented
in her claim to MSD is that of a gas stove, which she alleges has a replacement value of between
$539.00 to $569.00. Under the Consent Decree, “Damages will be paid for losses to real and
personal property that can be documented.” (Doc. 131, Consent Decree, Ex. 8 at 2) (emphasis
added). In view of the Consent Decree’s requirement that claimants substantiate the existence
and/or extent of their damages, the Court may not award Ms. Ryan compensation for any items

that have not been documented.
It also appears that Ms. Ryan is seeking the replacement value of her personal property
loss. She seeks reimbursement for the gas stove in an amount up to $569.00 and the amount of
depreciation deducted by her insurance company ($4,289.95) for her personal property/content
loss. However, the SBU program reimburses personal property loss at the depreciated value and
not replacement value. Therefore, MSD’s decision to offer reimbursement to Ms. Ryan for her
$500 insurance deductible, carpet disallowance of $219.50, and stove replacement at a
depreciated value of $122.75 is fair and reasonable.

Ms. Ryan additionally seeks compensation for an increase in her homeowner’s insurance
premium. Under the Consent Decree, compensation through the SBU claims process is limited
to real and personal property loss. (Doc. 131, Consent Decree, Exhibit 8 at 2; Doc. 129 at 11).
The SBU claims process does not cover items such as increased insurance premiums. Therefore,
the Court denies Ms. Ryan’s request.

In conclusion, the Court awards $842.25 to Ms. Ryan for the damages sustained in this

Karen L. Litkovitz, Magistrate J ae

United States District Court

case.

IT IS SO ORDERED.
